USDC IN/ND case 3:19-cv-00443-JD-MGG document 14 filed 09/21/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JERRY D. HARDMAN,

                 Petitioner,

                       v.                         CAUSE NO. 3:19-CV-443-JD-MGG

 WARDEN,

                 Respondent.

                                 OPINION AND ORDER

       Jerry D. Hardman, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (MCF 18-10-749) at the Miami Correctional Facility

in which a disciplinary hearing officer (DHO) found him guilty of engaging in

trafficking conspiracy in violation of Indiana Department of Correction Offenses 111

and 113. Following a disciplinary hearing, he was sanctioned with a loss of one

hundred eighty days earned credit time and a demotion in credit class.

       Hardman argues that he is entitled to habeas relief because he requested a

witness statement and correctional staff denied the request. “[T]he inmate facing

disciplinary proceedings should be allowed to call witnesses and present documentary

evidence.” Wolff v. McDonnell, 418 U.S. 539, 566 (1974). However, “[p]rison officials

must have the necessary discretion to keep the hearing within reasonable limits and to

refuse to call witnesses that may create a risk of reprisal or undermine authority, as well

as to limit access to other inmates to collect statements or to compile other documentary

evidence.” Id.
USDC IN/ND case 3:19-cv-00443-JD-MGG document 14 filed 09/21/20 page 2 of 4


       Hardman was charged with trafficking controlled substances based on

allegations that he conducted a transaction in a Wal-Mart parking lot in South Bend,

Indiana through an individual named Heather Harman. The hearing officer found

Hardman guilty based on the recorded telephone calls between Hardman and Harman

and the subsequent criminal investigation of Harman. According to the record,

Hardman threatened Harman after she refused to communicate with him in connection

with his disciplinary proceedings, and Warden Hyatte banned Harman from all

correctional facilities due to the results of an investigation that suggested her trafficking

involvement.

       At screening, Hardman requested a statement from Harman with respect to the

details of the parking lot transaction, including the identity of the other party to the

transaction, the purchase price, and the dollar amount contributed by Hardman. The

hearing officer denied the request citing the disapproval of the internal affairs

department and Harman’s pending criminal charges. This denial reflected prison

officials’ legitimate concerns regarding the risk of reprisal against the requested witness

and the risk of allowing an individual suspected of trafficking with an inmate to

continue communicating with that inmate, and the court cannot find that the hearing

officer abused his discretion in denying the request. Further, it is unclear how the lack

of a witness statement identifying the other party to the parking lot transaction or

describing his monetary contribution prejudiced Hardman. See Piggie v. Cotton, 344 F.3d

674, 678 (7th Cir. 2003) (applying harmless error analysis to prison disciplinary

proceedings); Vaughn v. Superintendent, 2017 WL 5130198, at *2 (S.D. Ind. 2017) (same).


                                              2
USDC IN/ND case 3:19-cv-00443-JD-MGG document 14 filed 09/21/20 page 3 of 4


Therefore, the argument that the hearing officer denied the request for a witness

statement is not a basis for habeas relief.

       Hardman argues that he is entitled to habeas relief because the hearing officer

knew of the trafficking investigation before the hearing due to the internal affairs report

and the warden’s directive restricting Harman’s access to correctional facilities. He

maintains that the hearing officer found him guilty at the direction of his supervisors. In

the prison disciplinary context, adjudicators are “entitled to a presumption of honesty

and integrity,” and “the constitutional standard for improper bias is high.” Piggie v.

Cotton, 342 F.3d 660, 666 (7th Cir. 2003). Due process prohibits a prison official who was

personally and substantially involved in the underlying incident from acting as a

decision-maker in the case. Id. The record contains no indication that the hearing officer

had any personal involvement in the underlying charge or that he had received any

orders from his supervisors on how to resolve Hardman’s disciplinary proceedings.

Moreover, an investigatory report related to the disciplinary charges is relevant

evidence, and a hearing officer’s mere consideration of such a report cannot suggest

improper bias. As a result, the claim of improper bias is not a basis for habeas relief.

       Finally, Hardman argues that he is entitled to habeas relief because correctional

staff deprived him of visitation and recreational privileges prior to his hearing. “[A]

habeas corpus petition must attack the fact or duration of one’s sentence; if it does not,

it does not state a proper basis for relief under § 2254.” Washington v. Smith, 564 F.3d

1350, 1351 (7th Cir. 2009). This argument does not relate to the fact or duration of

Hardman’s incarceration, so the court cannot grant him habeas relief on this basis.


                                              3
USDC IN/ND case 3:19-cv-00443-JD-MGG document 14 filed 09/21/20 page 4 of 4


       Because Hardman has not demonstrated that he is entitled to habeas relief, the

habeas petition is denied. If Hardman wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding.

See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not

proceed in forma pauperis on appeal because the court finds pursuant to 28 U.S.C. §

1915(a)(3) that an appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Jerry D. Hardman leave to proceed in forma pauperis on appeal.

       SO ORDERED on September 21, 2020

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
